Order entered January 6, 2015




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-14-00198-CR

                     CHRISTOPHER BRIAN CHOATE, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the County Court at Law No. 6
                                Collin County, Texas
                        Trial Court Cause No. 006-86254-2013

                                        ORDER
                      Before Justices Bridges, Lang-Miers, and Myers

      Based on the Court’s opinion of this date, we DIRECT the Clerk of this Court to issue

the mandate in this case INSTANTER.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE